Citation Nr: 9906412	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  96-31 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's daughter




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1940 to July 
1959.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In November 1998, the appellant and her daughter appeared 
before the undersigned member of the Board and gave testimony 
in support of her claim.  


REMAND

The appellant contends that the veteran's fatal liver cancer 
which had metastasized from cancer of the colon was a result 
of his having been exposed to radiation while serving in the 
military.  The record shows that the veteran was a member of 
the American occupation forces in Japan and was present in 
the VA defined Nagasaki area in 1945.  

Service connection for death caused by cancer, which is 
claimed to be attributable to radiation exposure during 
service, can be accomplished in three ways. First, there are 
15 types of cancer which will be presumptively service 
connected under the provisions of 38 U.S.C. § 1112(c).  
Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" which will be service connected, provided that 
certain conditions specified in that regulation are met.  
Third, direct service connection can be established, as held 
by the Court of Appeals for the Federal Circuit in Combee v. 



Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994), codified at 38 
C.F.R. § 3.311(b)(4) (1998), by "show[ing] that the disease 
or malady was incurred during or aggravated by service," a 
task which "includes the difficult burden of tracing 
causation to a condition or event during service." Ramey v. 
Brown, 9 Vet. App. 40 (1996). Lay testimony cannot render a 
claim well-grounded when the determinative issue is medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The appellant has testified that the veteran was treated in 
1974 at an Air Force Base for liver problems.  She also 
reported that an obstruction was found in 1979 and that the 
veteran underwent surgery in 1979 prior to his death in 1980.  
It was reported that the veteran was treated at a VA facility 
for chemotherapy.  She testified that the veteran was treated 
at the Veterans Naval Hospital in Long Beach, California.  
Examination of the claims folder reflects that in April 1997, 
the RO was informed that there were no records for the 
veteran at the VA hospital in Long Beach.  However, the 
certificate of death, dated in November 1980 shows that the 
physician who signed the document certified that he had 
attended the veteran from August 15, 1979 to November 22, 
1980, and the physician listed his address as 5901 East 7th 
Street, Long Beach VA Hospital, Long Beach, California.  The 
medical records, including the terminal records would provide 
probative evidence in assessing the cause of death.    

In light of the foregoing circumstances, this case is 
REMANDED to the RO for the following actions:


1. The appellant should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
health care providers who treated the 
veteran subsequent to service for colon 
and/or liver complaints.  Dates of 
treatment and full information concerning 
the examiners should be provided.  When 
the requested 


information and any necessary 
authorization have been received, the RO 
should attempt to obtain copies of all 
indicated records which have not 
previously been 
secured.  The records requested should 
include those pertaining to the veteran's 
terminal hospitalization, and records of 
treatment at a VA facility in Long Beach, 
California.

2.  The appellant contacted and given the 
opportunity to submit evidence showing 
that the veteran's colon/liver cancer was 
due to radiation exposure in service.  
Such evidence should discuss the etiology 
and development of the cancer and must be 
supported by complete rationale.  

3. Thereafter, the RO should undertake 
any other indicated development.  Upon 
completion of the above requested action, 
the RO should readjudicate the 
appellant's claim of entitlement to 
service connection for the cause of the 
veteran's death, to include consideration 
of the radiation aspect of the claim and 
consideration of the Court's decision in 
Combee, supra as codified in 38 C.F.R. 
§ 3.311(b)(4).




If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case, and the appellant and her 
representative should be provided with an opportunity to 
respond. The case should 



then be returned to the Board for further appellate 
consideration, if otherwise in order.

In taking this action, the Board implies no conclusion as to 
the ultimate outcome warranted. No action is required of the 
appellant until she is otherwise notified by the RO.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the The United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

